[Cite as State v. Peterson, 2016-Ohio-920.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 102532




                                       STATE OF OHIO
                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                KEBLELIN PETERSON
                                                        DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               DISMISSED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-13-574157-A


        BEFORE: E.A. Gallagher, P.J., Celebrezze, J., and S. Gallagher, J.

        RELEASED AND JOURNALIZED: March 10, 2016
ATTORNEY FOR APPELLANT

Robert A. Dixon
4403 St. Clair Avenue
Cleveland, Ohio 44103

ALSO LISTED

Keblelin Peterson
Inmate No. A663540
Mansfield Correctional Institution
P.O. Box 788
Mansfield, Ohio 44901


ATTORNEY FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, P.J.:

       {¶1} Defendant-appellant Keblelin Peterson appeals the sentence following his

guilty plea to one count of involuntary manslaughter in the Cuyahoga County Court of

Common Pleas.

       {¶2} Peterson’s appointed counsel on appeal filed a brief with this court pursuant

to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). An

Anders brief “sets forth a procedure for ensuring that an indigent defendant’s right to

counsel on appeal is honored when his attorney asserts that the appeal is without merit”

and asks to withdraw from the case. State v. Taylor, 8th Dist. Cuyahoga No. 101368,

2015-Ohio-420, ¶ 6.

       {¶3} On June 22, 2015, we issued an order finding that the record on appeal was

incomplete at the time that the Anders brief was filed due to Peterson’s original appellate

counsel limiting his review to sentencing issues and neglecting to examine potential

errors from Peterson’s plea hearing.        Therefore, we ordered the record to be

supplemented with the plea transcript, granted Peterson’s original appellate counsel’s

motion to withdraw and appointed new counsel to represent him pursuant to Loc.App.R.

46.

       {¶4} On September 28, 2015, Peterson’s second appellate counsel filed a second

Anders brief after reviewing the entire record. In his Anders brief, Peterson’s counsel

identified the relevant law and facts and demonstrated why these potential assignments

are frivolous.
       {¶5} We granted Peterson’s counsel’s motion to withdraw and provided Peterson

an opportunity to file a pro se brief with assignments of error by December 31, 2015.

Appellant has not filed a pro se brief, to date.

       {¶6} After a thorough, independent review of the record, we find no arguable merit

in any of the potential assignments of error proffered by Peterson’s appellate counsel and

conclude that the appeal is wholly frivolous under Anders.

       {¶7} We therefore dismiss the appeal.

       It is ordered that appellee recover of apppellant costs herein taxed.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



______________________________________________
EILEEN A. GALLAGHER, PRESIDING JUDGE

SEAN C. GALLAGHER, J., and
FRANK D. CELEBREZZE, JR., J., CONCUR